Citation Nr: 1308882	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  06-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 18, 2002, for the grant of a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1962 to April 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to a TDIU.

In a May 2005 rating decision, the RO granted a TDIU effective November 18, 2002.  The Veteran disagreed with the effective date and perfected her appeal as to that issue. 

The Veteran provided testimony during a personal hearing before a Decision Review Officer (DRO) at the RO in September 2003.  She also provided testimony during a Board hearing at the RO in August 2007.  A transcript from each hearing is of record.  

The Board remanded the claim in April 2008 and April 2011 for additional development.  As explained in each remand, entitlement to a TDIU was originally denied by the Board in an August 1987 decision, which became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).  An informal claim for a TDIU was received in September 1988, and as such, it must be determined whether it is factually ascertainable that the criteria for a TDIU were first met within one year prior to the date of the informal claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(1) and (2) (2012).  Therefore, the issue before the Board could be phrased as entitlement to a TDIU between September 1987 and November 2002.  Nonetheless, because of the factual finding that the evidence did not support a TDIU prior to November 2002, the manner in which the issue is phrased has no bearing on the decision.  




FINDING OF FACT

The record does not reflect that the Veteran was unable to obtain and/or maintain substantially gainful employment due to her service-connected disabilities prior to November 2002.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to November 18, 2002, for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5109A, 5110, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.25 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As noted above, the claim for an earlier effective date for TDIU arises from the Veteran's disagreement with effective date assigned in connection with the grant of a TDIU.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, there is no need to provide additional VCAA notice, and there is no prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There is no evidence or argument that there was any defect in notification pursuant to 38 U.S.C.A. §§ 5104 and 7105 and further discussion of the VCAA's notification requirements with regard to this claim is, therefore, unnecessary.  

The Board notes, however, that in its April 2008 and April 2011 remands, it instructed the agency of original jurisdiction (AOJ) to ensure that all VCAA notice obligations were satisfied, in part, with regard to the claim for an earlier effective date for the grant of TDIU, and specifically stated that the Veteran should be requested to provide the names, addresses, and approximate dates of treatment for all health care providers, VA and non-VA, from which she received evaluation or treatment during the relevant time on appeal.  The AMC complied with these remand instructions in May 2008 and April 2011 letters.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also in accordance with the Board remands, the Veteran was asked to provide information regarding VA and private treatment she received during the applicable time period in April 2011, treatment records from VA facilities and private physicians previously identified by the Veteran as well as Social Security Administration (SSA) records relevant to the Veteran's disability compensation claim were obtained, an August 2011 VA examination and August 2012 addendum were obtained, and a supplemental statement of the case was issued in August 2012.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained all of the identified post-service private and VA treatment records as well as SSA records.  The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Moreover, the August 2011 VA examiner provided an opinion and addendum which were more than adequate, as they were predicated on a full reading of the private and VA treatment records from the applicable time period as well as the Veteran's statements.  The examiner considered all of the pertinent evidence of record and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the earlier effective date for a TDIU on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim relating to entitlement to an earlier effective date for a TDIU is thus ready to be considered on the merits.


Analysis

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).  

As explained above, the period on appeal begins with September 1987, one year prior to the September 1988 informal claim for a TDIU, and ends November 18, 2002, the date the current TDIU was made effective.  In this case, the Veteran was service connected for chronic venous insufficiency of the bilateral lower extremities as well as recurrent urinary tract infections; she was eligible for a TDIU on a schedular basis throughout the entire period on appeal, as her combined service-connected bilateral lower extremity disability ratings were 60 percent.  

Unfortunately, the evidence regarding the Veteran's service-connected disabilities from September 1987 to November 2002 does not demonstrate that those disabilities rendered the Veteran unable to obtain or maintain "substantially gainful employment" consistent with her education and occupational experience.  The evidence reveals that the Veteran had completed her high school education; her employment history involved sedentary work and included employment as an admitting clerk at a hospital as well as a Xerox operator.  

The Veteran asserted in several statements during this appeal that she felt she was unemployable because she could not stand for a very long time and experienced pain and swelling in her legs.  Although it appears that she did have severe issues with her service-connected disabilities, which required hospitalization or surgery and in some cases limited her mobility, prior to the period on appeal, this was not the case from 1987 to 2002.  The relevant VA and private treatment records failed to demonstrate anything more than the existence of her disabilities and continued prescription drug treatment.  At no time was the Veteran treated for a flare-up of her disability which limited her ability to move or stand for any length of time.  To the extent that the records are directly applicable, they weigh against a finding of unemployability.  

For example, private treatment records from March 1996 to July 1999 indicate that the Veteran was exercising consistently and, at least at times, aggressively.  She had at most mildly increased edema in her legs and did not report any bladder issues.  To the extent that she experienced any limitations, they were attributed to nonservice-connected knee, ankle, and back problems.  

In addition, following a motor vehicle accident in February 2001, the Veteran underwent physical therapy, primarily for back, knee, hip, and shoulder pain resulting from the accident.  Throughout the treatment, she was noted to have tolerated the exercises well, with minor complaints primarily involving non-service connected injuries.  In September 2001, the Veteran was noted to be conditioning for an hour or more and participating for one-and-a-half miles on the treadmill.  In October 2001, she was described as "in excellent shape" and participated in a two-and-a-half hour work out.  Her medication for pain and swelling was noted but no additional limitations were noted to be due to her service-connected disabilities.  

Multiple opinions regarding the Veteran's employability have been obtained throughout her claim for TDIU; however, as explained below, the only adequate medical opinions pertaining to the period between 1987 and 2002 are against the claim.  

In December 1987, the Veteran's private treatment provider stated that the Veteran felt like she was totally unemployable because of her chronic physical and emotional problems.  Although the physician agreed with her to a "great extent," he stated that his advice was that she attempt employment and prove by the inability to pass a pre-employment physical or inability to consistently report for work that she was unemployable.  There is no evidence that she attempted to obtain employment.  

In August 1988, the same physician stated that he "really doubt[ed]" that the Veteran would pass a pre-employment physical in most any industry because of her chronic medical problems and the need for frequent follow-up and chronic taking of medicine that generally precludes passing of any pre-employment physical.  He stated that she was on long-term antibiotics for her chronic bladder infections and was on long-term Coumadin therapy for her phlebitis, which required frequent office visits for blood work.  

The Board first notes that the opinions do not specify that they are based solely on her service-connected disabilities.  Indeed, the Veteran's own opinion was noted to be based on both her physical and emotional problems.  Moreover, the physician did not state that she was "at least as likely as not"  unemployable, but that he really doubted that she could pass a pre-employment physical.  Therefore, the Board finds the private physician's opinions to be of little probative value.  

During a January 2003 VA examination, the Veteran reported that she felt she was unemployable because she was not able to stand for very long due to feet swelling.  She stated that she could not put shoes on because it irritated her toenails that were split and that she could not wear shoes or tolerate anything rubbing her feet.  The examiner, however, noted that she was wearing regular looking pumps that day, drove herself to the appointment and ambulated without any difficulty.  The examiner provided the opinion that it was not at least as likely that the Veteran was permanently and totally unemployable given the right type of employment.  The examiner did not further elaborate on what exactly was the right type of employment.  Nevertheless, the examination report is probative to the extent that the physical findings contradicted the Veteran's reports regarding the severity of her symptoms.  

In November 2009, a VA examiner stated that the Veteran's current service-connected bilateral lower extremity disabilities were moderate to severely disabling and, among other findings, excluded exercise or exertion as well as normal ambulation.  The examiner stated that it would appear after review of the claims file that the disabilities had not significantly changed since at least 1981 and, therefore, her current disabilities were the same longstanding disabilities that have prevented her from obtaining and maintaining substantially gainful employment.  The Board notes that it is unclear whether the examiner had the full VA and private treatment records available, as some were obtained following a subsequent remand order.  

Nevertheless, even if the examiner had the benefit of review of the entire body of evidence as it now exists, his findings are directly contradicted by VA and private records of treatment provided contemporaneously to the appellate period.  Significantly, the Board notes the private treatment records from the 1990s and 2001 demonstrating significant and continuous exercise without any complaints of abnormal or moderately to severely impaired ambulation.   In addition, the January 2003 VA examiner found that the Veteran was able to ambulate without difficulty and even drove herself to the appointment while wearing normal pumps.  Therefore, if appears that the November 2009 VA opinion was based upon an inaccurate factual history, and is, therefore, inadequate.  See Nieves-Rodriquez v. Peake, 
22 Vet. App. 295, 303-4 (2008) (an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report).

Finally, in August 2011, a VA examiner reviewed the claims file and the Veteran's statements.  The examiner concluded that considering all of the Veteran's medical and psychological problems, she has been unable to work since the early to mid-1970s.  Considering, however, only the Veteran's service-connected disabilities for the period of 1987 to 2000, the Veteran would have been unable to perform manual work requiring standing, lifting, and walking or climbing.  It, however, would have been possible for her to perform sedentary work, with accommodation for urinary frequency, and urge and stress incontinence.  

Following the April 2011 Board remand, an addendum to the August 2011 opinion was sought in August 2012, where the same examiner reviewed the most recently obtained private and VA treatment records.  Of particular import were the private treatment records from the 1990s stating that the Veteran was exercising and doing well without significant complaints regarding her legs or her bladder and the January 2003 VA examiner's report that she was ambulating without difficulty.  The examiner stated that his opinion did not change in light of the newly obtained evidence and clearly stated that the Veteran was not rendered unemployable due solely to her service-connected disabilities from 1987 to 2002.  

The Board finds that the August 2011 VA opinion and 2012 addendum are adequate as they were predicated on a full reading of the private and VA treatment records from the applicable time period as well as the Veteran's statements.  The examiner considered all of the pertinent evidence of record and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  

The Board acknowledges the contention advanced by the Veteran's representative in a November 2012 brief that the August 2011 examiner's use of the word "could" also implies "could not."  The representative appears to essentially be arguing that the opinion was too speculative.  Indeed, in Obert v. Brown, the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  It is possible to argue that the use of the word "could" has the same import.  

The Board, however, notes that the August 2011 VA examiner only used "could" in the context of finding that all of her service-connected and non-service connected disabilities in combination meant that she could not work during that time.  Regarding her service-connected disabilities alone, the examiner found that she would have been able to perform sedentary work from 1987 to 2002.  Although "could" conveys possibility, the word "would" in this context is definite and conditional only with respect to the consideration of her service-connected disabilities alone.  

Moreover, the Board acknowledges the Veteran's assertion of her SSA disability benefits award in 1975 as evidence of her unemployability throughout the period on appeal.  The Board, however, notes that the disability award was based on musculoskeletal back pain of unknown etiology in addition to idiopathic edema and recurrent urinary tract opinions.  Moreover, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  

Based on the forgoing, the Board finds that the evidence weighs against a finding that the Veteran's service-connected disabilities rendered her unemployable from 1987 to 2002.  


ORDER

Entitlement to an effective date earlier than November 18, 2002, for the grant of entitlement to a TDIU is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


